Citation Nr: 0727921	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  06-18 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring special adaptive housing or a special 
home adaptation grant.

2.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance, and adaptive equipment.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to December 
1967.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision in 
which the RO denied the claims on appeal.  Later the same 
month, the veteran filed a notice of disagreement (NOD), and 
the RO issued a statement of the case (SOC) in May 2006.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in June 2006.

In April 2007, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge (VLJ) in 
Washington, DC; a copy of the transcript of that hearing is 
of record.  

In June 2007, the veteran submitted copies of booklets 
showing adaptive equipment for automobiles.  Although the 
veteran has not waived initial RO consideration of these 
records-see  38 C.F.R. § 20.1304 (2006)-a remand of this 
matter for the RO to initially consider these records is not 
warranted.  As is explained in more detail below, the Board's 
decision on the veteran's claims turns on the question of 
whether the veteran meets the requirements for eligibility 
for the benefits sought, and the additional evidence received 
does not bear on that question.  Under these circumstances, 
the Board finds there is no prejudice to the veteran in 
proceeding, at this juncture, with a decision on these 
claims. 

As a final preliminary matter, the Board notes that, during 
the April 2007 hearing, the veteran's representative raised 
the issue of entitlement to benefits up to $1,200 for 
nonservice-connected veterans for home improvements for 
disability access.  As this issue has not been adjudicated by 
the RO, it is not properly before the Board; hence, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The veteran has no service-connected disabilities nor is 
he disabled as a result of injury or disease incurred or 
aggravated during active military, naval or air service.


CONCLUSIONS OF LAW

1.  The claim for financial assistance in acquiring specially 
adaptive housing or a special home adaptation grant is 
without legal merit.  38 U.S.C.A. §§ 2101(a), 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.809 (2006).

2.  The claim for a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance or for adaptive equipment for a conveyance is 
without legal merit.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.808 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Subsequent 
judicial decisions have clarified the duties to notify and 
assist imposed by the VCAA, to include Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); and Mayfield v. Nicholson, 20 Vet. App. 
537 (2006).  

In the present appeal, the veteran and his representative 
have been notified of legal authority governing the claims on 
appeal, afforded the opportunity to present evidence and 
argument with respect to the claim, and provided the bases 
for the denial of the claims.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and 
assist owed the veteran.  As will be explained below, the 
claims lacks legal merit; therefore, the duties to notify and 
assist required by the VCAA are not applicable to the claims 
on appeal.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).

II.  Analysis

During his hearing and in written statements, the veteran 
acknowledged that he has no service-connected disabilities 
and that he receives nonservice-connected pension benefits 
and special monthly pension based on the need for aid and 
attendance due to a work-related injury, not incurred in or 
aggravated by active military duty.  However, he asserts that 
as a disabled person, he should be entitled to the same 
benefits for adaptive equipment, housing, etc. as a veteran 
who is disabled due to service-connected disabilities.  The 
veteran indicated that he is a spinal cord outpatient and has 
limited use of his right hand and uses a metal walking stick 
or electric wheelchair.  He reported that he has a nurse four 
days a week and that he needs help to make his van and his 
house handicap-accessible.

Specially adapted housing is available to a veteran who is 
entitled to compensation for permanent and total disability 
due to: (1) loss, or loss of use, of both lower extremities, 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or (2) blindness in both 
eyes, having only light perception, plus the anatomical loss 
or loss of use of one lower extremity; or (3) loss or loss of 
use of one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (4) loss or loss 
of use of one lower extremity together with the loss of use 
of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  The 
disability must have been incurred or aggravated as the 
result of active military, naval or air service after April 
20, 1898.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 
3.809(a) and (b) (2006).

Where entitlement to specially adapted housing is not 
established, an applicant may nevertheless qualify for a 
special home adaptation grant.  In order to establish 
entitlement to a certificate of eligibility for a special 
home adaptation grant, it must be shown that the veteran is 
not entitled to a certificate of eligibility for assistance 
in acquiring specially adapted housing under 38 C.F.R. 
§ 3.809, and that he is entitled to compensation for 
permanent and total service-connected disability which (1) is 
due to blindness in both eyes with 5/200 visual acuity or 
less, or (2) includes the anatomical loss or loss of use of 
both hands. 38 U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. § 
3.809a (2006).

A certificate of eligibility for financial assistance in the 
purchase of one automobile or other conveyance will be 
provided to any eligible veteran or service member whose 
service-connected disability includes loss or permanent loss 
of use of one or both feet or hands or permanent impairment 
of vision of both eyes.  For adaptive equipment eligibility 
only, ankylosis of one or both knees or one or both hips due 
to service-connected disability is sufficient for entitlement 
to financial assistance.  The disability must have been 
incurred or aggravated as the result of active military, 
naval or air service.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 
38 C.F.R. § 3.808 (2006).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  

The Board acknowledges that the veteran has a spinal cord 
injury; however, this injury is the result of a gunshot wound 
that occurred after his discharge from military service.  
There is no evidence that any of the veteran's current 
disabilities began, or were aggravated, during his less than 
six months of active military service in 1967, or are 
otherwise related to his military service, and the veteran 
does not so contend.  The veteran is entitled to, and 
receives, nonservice-connected pension benefits and special 
monthly pension based on the need for aid and attendance.  
Service connection has not been granted for any disability.
  
The pertinent legal authority governing eligibility for the 
benefits sought is clear and specific, and the Board is bound 
by such authority.  The fact remains that, in this appeal, 
the veteran must have been awarded service connection for at 
least one disability to be eligible for any of the claimed 
benefits.   Thus, while the Board is cognizant of the 
veteran's assertions, under these circumstances, his claims 
must be denied.  Where, as here, the law, and not the 
evidence, is dispositive, the appeal must be terminated or 
denied as without legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).




ORDER

Entitlement to assistance in acquiring specially adapted 
housing or a special home adaptation grant is denied.

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment for 
an automobile is denied.



____________________________________________
JACQUELINE E.MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


